209 Ga. 199 (1952)
71 S.E.2d 229
NEAL
v.
NEAL.
17823.
Supreme Court of Georgia.
Argued April 14, 1952.
Decided May 12, 1952.
Rehearing Denied June 11, 1952.
Johnson & Johnson and Hammond Johnson, for plaintiff in error.
W. R. Gignilliat Jr. and C. E. Smith Jr., contra.
CANDLER, Justice.
Where, as here, a divorce is granted by the jury, with an award of permanent alimony, upon which a judgment is pursuantly entered, and no written petition to modify or set aside the verdict and judgment is filed within 30 days thereafter, as provided by statute (Code, Ann. Supp., § 30-101; Ga. L. 1946, pp. 90, 91), the verdict and judgment become final and conclusive; and that is true in the instant case notwithstanding the fact that the defendant husband, during the 30-day period immediately subsequent to the date of the verdict and judgment, filed a motion for new trial upon the usual general grounds, there being, under such circumstances, no authority in law for the filing of a motion for new trial during that period. Dugas v. Dugas, *200 201 Ga. 190 (39 S.E. 2d, 658); Gilbert v. Glibert, 202 Ga. 752 (44 S.E. 2d, 485); Williams v. Williams, 203 Ga. 231 (46 S.E. 2d, 65); Allison v. Allison, 204 Ga. 202 (48 S.E. 2d, 723); Gault v. Gault, 204 Ga. 205 (48 S.E. 2d, 819); Huguley v. Huguley, 204 Ga. 692 (51 S.E. 2d, 445); Allison v. Allison, 205 Ga. 233 (53 S.E. 2d, 114); Winn v. Winn, 205 Ga. 314 (53 S.E. 2d, 477); Carnegie v. Carnegie, 206 Ga. 77 (56 S.E. 2d, 583); Stebbins v. Stebbins, 206 Ga. 529 (57 S.E. 2d, 564); Champion v. Champion, 207 Ga. 431 (61 S.E. 2d, 822). And an attempt by the losing party, by amendment later than 30 days subsequent to the date of the verdict and judgment, to convert the motion for new trial into a written petition to modify or set aside the verdict and judgment came too late, even if such conversion could be made under any circumstances. It follows, therefore, that the trial judge committed no error in denying the amended motion.
Judgment affirmed. All the Justices concur, except Atkinson, P. J., who dissents.